United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ____________

                              Nos. 96-2834/2841
                                ____________

Jeffrey Taylor,                     *
                                    *
      Appellant/Cross-appellee,     *
                                    * Appeals from the United States
      v.                            * District Court for the
                                    * Eastern District of Arkansas
Pulaski Bank & Trust Company,       *            [UNPUBLISHED]
                                    *
      Appellee/Cross-appellant.     *
                               ____________

                             Submitted: April 14, 1997

                                      Filed: April 17, 1998
                                 ____________

Before McMILLIAN, Circuit Judge, HENLEY,* Senior Circuit Judge, and
      BEAM, Circuit Judge.
                              ____________

PER CURIAM.

      Jeffrey Taylor (Taylor) appeals from final orders entered in the
District Court1 for the Eastern District of Arkansas, granting summary
judgment in favor of Pulaski




      *The Honorable J. Smith Henley died on October 18, 1997. This opinion
      is consistent with his vote at the panel’s conference following oral
      argument on April 14, 1997.
      1
       The Honorable Stephen M. Reasoner, Chief Judge, United States District
Court for the Eastern District of Arkansas.
Bank & Trust Company (the Bank) in his diversity action for conversion and
breach of fiduciary duty, Taylor v. Pulaski Bank & Trust Co., No. LR-C-94-
850 (E.D. Ark. June 6, 1996) (memorandum and order), and denying his motion
for attorneys’ fees and costs. Id. (June 26, 1996).

      The Bank cross-appeals from final orders denying its motion to
disqualify Taylor’s counsel, id. (Sept. 30, 1995), and denying its motion
for attorneys’ fees. Id. (June 26, 1996).

      Taylor was the beneficiary of the Donald E. Taylor Life Insurance
Trust (the Trust) of which the Bank served as sole trustee since 1981. In
March 1995 Taylor filed a motion for partial summary judgment on the
grounds that the Trust terms were clear and unambiguous and, as a matter
of law, Taylor was entitled to the undistributed trust funds. Interpreting
the Trust under Arkansas law, the district court found that the language
of the Trust was clear and unambiguous and Taylor was the sole beneficiary.
Id. at 6-8 (Sept. 30, 1995). In the same order, the district court denied
the Bank’s motion to disqualify Taylor’s counsel for breach of Arkansas
Rules of Professional Conduct 1.7(a) and 3.7, on the grounds that there was
no matter pending before Taylor’s counsel that was directly adverse to the
Bank and substantial hardship would result to Taylor if his counsel were
disqualified. Id. at 4-5.

      Taylor later moved for attorneys’ fees and costs incurred in
connection with the enforcement of the Trust. The district court initially
denied Taylor’s motion as premature. Id. (Dec. 6, 1995). Later, after the
district court granted summary judgment in favor of the Bank, the parties
filed a joint request for extension of time to file motions for attorneys’
fees and costs. Before the district court ruled on the joint request, the
filing deadline passed without either party filing for attorneys’ fees and
costs. The district court then denied the parties’ request and directed
each party to bear his or its own fees and costs. Id. (June 26, 1996).




                                    -2-
      We have carefully reviewed the record and agree with the analyses of
the district court as set forth in its well-reasoned memoranda and orders.
With respect the issue of attorneys’ fees and costs, we further note that
district courts generally have broad discretion in deciding motions to
extend time for filings. See, e.g., Metropolitan Fed. Bank of Iowa, F.S.B.
v. W.R. Grace & Co., 999 F.2d 1257, 1259 (8th Cir. 1993). Accordingly, we
affirm the judgments of the district court.     See 8th Cir. R. 47B.

     A true copy.

           Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -3-